Name: Commission Regulation (EC) NoÃ 496/2009 of 11Ã June 2009 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: coal and mining industries;  politics and public safety;  cooperation policy;  international law;  international affairs;  Africa
 Date Published: nan

 12.6.2009 EN Official Journal of the European Union L 149/60 COMMISSION REGULATION (EC) No 496/2009 of 11 June 2009 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia, (1) and in particular Article 11 (a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 May 2009, the Sanctions Committee of the United Nations Security Council decided to amend the identifying information of one person to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Council Regulation (EC) No 872/2004 is amended as follows: The entry Edwin M., Snowe jr. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072, (c) D-00172 (ECOWAS-DPL Passport, valid 7.8.2008-6.7.2010). Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC), shall be replaced by the following: Edwin M., Snowe jr. Address: Elwa Road, Monrovia, Liberia. Date of birth: 11.2.1970. Place of birth: Mano River, Grand Cape Mount, Liberia. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072, (c) D005640 (diplomatic passport), (d) D-00172 (ECOWAS-DPL Passport, valid 7.8.2008-6.7.2010). Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). Date of designation referred to in Article 6(b): 10.9.2004..